      Case 2:19-mc-00041-MTL Document 1 Filed 11/21/19 Page 1 of 10



 1 Isaac S. Crum (AZ Bar No. 026510)
   RUSING LOPEZ & LIZARDI, P.L.L.C.
 2
   16427 North Scottsdale Rd., Suite 200
 3 Scottsdale, Arizona 85254
   Tel: 480.744.3053
 4 Fax: 520.529.4274
 5 ICrum@rllaz.com
 6 Attorney for EWC P&T, LLC
 7
 8                           UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ARIZONA
 9
10
     Bryan Boigris,
11
                   Plaintiff/Counter-Defendant,     Case No. MC-____________
12
13          vs.
                                                    Civil Action No. 19-cv-21148-SCOLA
14 EWC P&T, LLC                                     Pending in the United States District Court
15                                                  for the Southern District of Florida
                   Defendant/Counter-Plaintiff.
16                                                  EWC P&T, LLC’S MOTION TO
                                                    COMPEL PRODUCTION AND TO
17
                                                    ENFORCE SUBPOENA
18 GoDaddy.com, LLC.
19                 Respondent.
20
21
            EWC P&T, LLC (“EWC”), defendant and counterclaimant in the above-captioned
22
     case currently pending before the United States District Court for the Southern District of
23
     Florida (hereafter the “Florida Litigation”), hereby moves this Court, pursuant to Federal
24
     Rules of Civil Procedure 37 and 45, for an Order compelling third-party GoDaddy.com,
25
     LLC (“GoDaddy”) to immediately produce documents responsive to subpoenas duces
26
27
28
         Case 2:19-mc-00041-MTL Document 1 Filed 11/21/19 Page 2 of 10



 1
     tecum served twice on GoDaddy—first on October 21, 20191 and again on November 4,
 2
     2019.
 3
             EWC supports this Motion with the following Memorandum of Points and
 4
     Authorities, the accompanying declaration of EWC’s counsel in the Florida Litigation,
 5
     Jonathan Woodard (the “Woodard Declaration”), the exhibits attached thereto, and its
 6
     separately filed Certification of Moving Counsel. A true and correct copy of the subpoena
 7
     at issue is attached as Exhibits 2 and 5 to the Woodard Declaration and the October 21,
 8
     2019 and November 4, 2019 proofs of service are attached as Exhibits 1, 6 and 7 to the
 9
     Woodard Declaration, respectively.
10
                     MEMORANDUM OF POINTS AND AUTHORITIES
11
12 I.        INTRODUCTION

13           In connection with a cybersquatting litigation in Florida, EWC desires to take
14 discovery as to the registrant of a host of domain names that are substantially similar to
15 EWC’s federally registered trademark. (Based on publicly available information, EWC
16 believes that the registrant is Bryan Boigris, plaintiff in the Florida Litigation.) To
17 accomplish this, EWC has twice served subpoenas on GoDaddy. Yet, despite GoDaddy
18 having had EWC’s requests for 29 days, GoDaddy has still not produced the requested
19 documentation. Indeed, in response to the second subpoena, GoDaddy has not even offered
20 any recognized basis for failing to produce the requested documents. Given the rapidly
21 approaching December 4, 2019 discovery deadline in the Florida Litigation, EWC has no
22 choice but to bring this motion and ask that this Court compel GoDaddy to immediately
23 produce the requested documents.
24
     1
25   The initial October 21, 2019 subpoena inadvertently listed the GoDaddy entity as
   “GoDaddy, Inc.” Notwithstanding, GoDaddy confirmed receipt of the October 21st
26 subpoena and was on notice of its obligations to comply with the underlying document
27 requests. Furthermore, the typographical error in the October 21 subpoena was corrected
   in the November 4, 2019 subpoena which, other than that correction, is identical.
28
                                                  2

28
      Case 2:19-mc-00041-MTL Document 1 Filed 11/21/19 Page 3 of 10



 1
            A copy of this motion is concurrently being served by email on both of the interested
 2
     parties: Mr. Boigris (through his counsel in the Florida action) and GoDaddy. GoDaddy
 3
     is also being served by facsimile, U.S. regular mail, and hand-delivery through a process
 4
     server, and a notice of service will be filed once hand service is complete. Given the
 5
     looming discovery deadline, EWC is also concurrently filing a motion for expedited
 6
     briefing and asks that the Court order any opposition to this motion be filed no later than
 7
     Friday November 22, 2019.
 8
            For the reasons stated below, EWC respectfully requests that the Court grant the
 9
     instant Motion.
10
11 II.      FACTUAL BACKGROUND
12
            EWC is the owner of a number of federally registered trademarks including the
13
     trademark EUROPEAN WAX CENTER. (See e.g., U.S. Trademark Reg. No. 3,097,087.)
14
     EWC has asserted claims in the Florida Litigation that Mr. Boigris willfully registered a
15
     whole host of domain names in bad faith, and which are confusingly similar to European
16
     Wax     Center’s    registered    trademark.          These    domain     names     include
17
     EUROPAWAXCENTER.COM,                 EUWAXCENTER.COM,               WAXCENTER.COM,
18
     WAXCENTERMIAMI.COM, etc. (the “Accused Domain Names”). The registration of
19
     these deceptive and confusingly similar domain names has damaged EWC and give rise to
20
     liability for cybersquatting under United States law including, inter alia, the Anti-
21
     cybersquatting Consumer Protection Act, 15 U.S.C. § 1125(d).
22
            Despite the public information identifying him as the registrant (“WHOIS” registry
23
     data), Mr. Boigris continues to deny that he indeed is the registrant of the Accused Domain
24
     Names. As a result, EWC is left with no alternative but to seek discovery from the domain
25
     name registrar for these domains: GoDaddy. Thus, on October 21, 2019 at 3:36 p.m., and
26
     in    compliance       with      GoDaddy’s         “Subpoena     Policy/Attorney      Tips”
27
28
                                                    3

28
         Case 2:19-mc-00041-MTL Document 1 Filed 11/21/19 Page 4 of 10



 1
     (https://www.godaddy.com/legal/agreements/subpoena-policy), counsel for EWC sent an
 2
     email to courtdisputes@godaddy.com, and attached a subpoena to produce documents (the
 3
     “October 21 Subpoena”). (Woodard Decl., ¶ 4.)           The October 21 Subpoena was
 4
     concurrently served via process server. (Id.) The certificate of service for the October 21
 5
     Subpoena is attached to Woodard Declaration as Exhibit 1, and the October 21 Subpoena
 6
     itself is attached to the Woodard Declaration as Exhibit 2.
 7
             Accompanying the October 21 Subpoena was a letter addressed to “GoDaddy.com,
 8
     LLC,” all of which was served on GoDaddy at its designated location, 14455 North Hayden
 9
     Road, Suite 219, Scottsdale, Arizona, 85260.2 (Id., ¶ 5.) The October 21 Subpoena
10
     required GoDaddy to produce documents by no later than November 4, 2019 at 10:00 a.m.
11
     (Id.) The next day, GoDaddy’s “Court Disputes Department” emailed EWC’s counsel,
12
     advising that the October 21 Subpoena would be handled by GoDaddy’s “Compliance
13
     Department.” (Id.) Nine days later, after having heard nothing, EWC’s counsel contacted
14
     the Compliance Department, to inquire about the status and to determine whether the
15
     responsive documents could be sent via email/digitally, or rather, if EWC would need to
16
     coordinate the pick-up of physical documents in Scottsdale, Arizona. (Id.) No response to
17
     this inquiry was received. (Id.) Finally, on November 3, 2019, one day before the October
18
     21 Subpoena’s compliance deadline, EWC’s counsel received a response from GoDaddy.
19
     (Id.) Putting form over substance, GoDaddy’s response keyed-in on an inadvertent
20
     typographical error, whereby (unlike the letter which clearly stated “GoDaddy.com, LLC”)
21
     the subpoena read “Compliance Department – GoDaddy, Inc.” (emphasis added.) (Id.)
22
     After sitting on its hands for thirteen days, GoDaddy cited this typographical error as the
23
     basis for refusing to produce any documents. (Id.)
24
             Immediately upon receiving this response, on Monday, November 4, 2019, a new
25
     subpoena was issued to GoDaddy (the “November 4 Subpoena”). (Id., ¶ 10.) The requests
26
     2
27    As required under the Federal Rules, counsel for EWC concurrently notified opposing
     counsel that the October 21 Subpoena had been issued. (Id.)
28
                                                    4

28
         Case 2:19-mc-00041-MTL Document 1 Filed 11/21/19 Page 5 of 10



 1
     for production in the November 4 Subpoena are identical to those in the October 21
 2
     Subpoena. (Id.) The November 4 Subpoena was served on November 4, 2019 via process
 3
     server, via email, and via facsimile.3 (Id. at ¶ 11.) The certificate of service from the
 4
     process server for the November 4 Subpoena is attached to Woodard Declaration as Exhibit
 5
     7, and the November 4 Subpoena itself is attached to the Woodard Declaration as Exhibit
 6
     5. Although GoDaddy already had 14 days to gather responsive documents, the November
 7
     4 Subpoena provided GoDaddy with additional time, and set a compliance date for
 8
     November 12, 2019 at 10:00 a.m. (Id.) As of November 12, 2019, GoDaddy had EWC’s
 9
     requests for a total of 22 days.
10
             On November 8, 2019, counsel for EWC again contacted GoDaddy’s Compliance
11
     Department, requesting an update as to when EWC could expect to receive the responsive
12
     documents and received a form response stating: “Thank you for your email. We are still
13
     processing your request.” (Id. at ¶ 13.) On November 11, 2019, counsel for EWC again
14
     emailed GoDaddy’s Compliance Department, requesting that GoDaddy comply with the
15
     subpoena by close of business on November 12, 2019 (i.e. the compliance date for the
16
     November 4 Subpoena). (Id. at ¶ 14.) On November 12, 2019, GoDaddy’s Compliance
17
     Department finally responded to EWC’s counsel by advising counsel that it would not be
18
     responding by the deadline in the November 4 Subpoena. (Id. at ¶ 15.) Additionally, and
19
     for the first time, GoDaddy then claimed that it would not respond in a timely manner
20
     “because this is a civil matter, [and GoDaddy] must notify [its] customer prior to releasing
21
     his/her account information to [EWC].”
22
             Since GoDaddy affirmatively stated that it would not be responding as commanded
23
     to in the November 4 Subpoena, Counsel for EWC sought a “meet-and-confer” with
24
     GoDaddy in an attempt to secure its compliance without Court intervention.4 (Id. at ¶ 16.)
25
26   3
      As before, and as required under the Federal Rules, counsel for EWC concurrently
27 notified
   4
            opposing counsel that the November 4 Subpoena had been issued. (Id.)
     Indeed, as of this filing, counsel for EWC is still attempting (apparently in vain) to resolve
28
                                                     5

28
      Case 2:19-mc-00041-MTL Document 1 Filed 11/21/19 Page 6 of 10



 1
     In EWC’s November 12th meet-and-confer email, EWC also alluded to the baseless nature
 2
     of GoDaddy’s purported excuse for failing to timely comply with the subpoena. First,
 3
     GoDaddy had been in receipt of EWC’s subpoenas since at least October 21, 2019;
 4
     therefore, and at the time of GoDaddy’s generic and seemingly automated November 12 th
 5
     email—claiming that it “must notify its customer prior to releasing his/her account
 6
     information”—GoDaddy already had twenty-two (22) days to “notify its customer.”
 7
     Second, EWC advised that it had previously notified GoDaddy’s customer (i.e. Bryan
 8
     Boigris) of the subject subpoenas, and even attached to its email the official “Notice of
 9
     Issuance of Subpoena” that was served on Mr. Boigris’ counsel back on November 5, 2019.
10
            After receiving no response from GoDaddy, and making every effort to avoid the
11
     need to seek Court intervention, counsel for EWC once again contacted GoDaddy on
12
     November 14, 2019. (Id. at ¶ 17.) As of the filing of this motion, EWC has still not heard
13
     back from GoDaddy. (Id. at ¶ 18.)
14
            The Florida Litigation has a scheduling order which states that fact discovery closes
15
     on December 4, 2019. As a result, securing GoDaddy’s full and complete compliance is
16
     time sensitive and EWC has no choice but to bring the instant motion asking that this Court
17
     compel GoDaddy to produce the documents requested in EWC’s subpoena duces tecum
18
     and also provide EWC with a signed custodian of records declaration.
19
20 III.     ARGUMENT
21
            EWC has properly served GoDaddy, non-party to the Florida Litigation, with a valid
22
     subpoena pursuant to Fed. R. Civ. P. 45 (“Rule 45”). GoDaddy has failed to comply with
23
     that subpoena, and EWC now brings this action to compel production of the requested
24
     documents. This is the proper procedure for obtaining discovery from non-parties. See
25
     Fed. R. Civ. P. 37(a)(1) and (a)(2); Sol v. Whiting, No. CV-10-01061-PHX-SRB, 2014 WL
26
27
     this matter without Court intervention.
28
                                                    6

28
      Case 2:19-mc-00041-MTL Document 1 Filed 11/21/19 Page 7 of 10



 1
     12526314, at *1 (D. Ariz. July 22, 2014). The Federal Rules of Civil Procedure provide
 2
     for discovery “regarding any nonprivileged matter that is relevant to any party’s claim or
 3
     defense and proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1). This standard
 4
     applies to both parties and non-parties, such as respondent, GoDaddy.
 5
            Here, the requested documents are unquestionably within what is permitted under
 6
     Rule 45. Specifically, EWC has asserted claims in the Florida Litigation pertaining to Mr.
 7
     Boigris’ registration of the Accused Domains, as shown below:
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
     Although all of the evidence points to his registration of the Accused Domain Names, Mr.
23
     Boigris has continued to refuse admitting to the fact that he registered the Accused Domain
24
     Names at issue in the Florida Litigation.
25
            Accordingly, and in order to obtain additional evidence demonstrating Mr. Boigris’
26
     unlawful registration of the Accused Domain Names, the production of business records
27
     from the domain name registrar, GoDaddy, is required. Thus, this request falls squarely
28
                                                   7

28
         Case 2:19-mc-00041-MTL Document 1 Filed 11/21/19 Page 8 of 10



 1
     within the scope of what is permitted under Rules 26 and 45. This request is not onerous
 2
     on GoDaddy, and the request is focused solely on the Accused Domain Names which EWC
 3
     believes to be at issue in the Florida Litigation. It should be noted, that GoDaddy has also
 4
     not raised any formal objection to the requests which were propounded on GoDaddy as
 5
     permitted in Fed. R. Civ. P. 45(d)(2)(B).5 Given that no objection has been raised to the
 6
     requests, no motion to quash or for a protective order filed, and the demonstrated need for
 7
     these records by EWC’s counsel, EWC respectfully requests that the Court grant the instant
 8
     motion and compel GoDaddy to immediately produce the requested documentation, before
 9
     December 2, 2019, along with a custodian certification attesting to the authenticity of these
10
     business records.
11
12 IV.       CONCLUSION
13
             The documents requested from GoDaddy are necessary in furtherance of EWC’s
14
     claims in the Florida Litigation. GoDaddy has had EWC’s requests for 29 days, but has
15
     failed to substantively object to any of the requests. All of the stakeholders—EWC, Mr.
16
     Boigris, and GoDaddy, are aware of these subpoenas and this motion. Discovery closes in
17
     the Florida Litigation on December 4, 2019. All of these facts weigh strongly in favor of
18
     this Court granting the instant motion and ordering GoDaddy to immediately produce the
19
     responsive documents before discovery closes in the Florida Litigation. Lastly, and as
20
     noted in the Woodard Declaration, to the extent that there are any purported
21
     “confidentiality” issues pertaining to the documents requested by EWC, the undersigned
22
     counsel certifies that EWC and Mr. Boigris (through counsel) met and conferred, and
23
     GoDaddy’s sole response was that it needed to inform its customer so that its customer
     5
24
   could move to quash the instant subpoena if its customer so wished. While that may,
25 indeed, be GoDaddy’s practice, that is not a recognized “objection” to a subpoena or a
   valid basis to withhold discovery. In any event, at this point GoDaddy has had 29 days to
26 provide this additional notification to its customer—Mr. Boigris—who also received a
27 copy of this subpoena through his litigation counsel 29 days ago. No motion to quash or
   for a protective order has been filed.
28
                                                    8

28
      Case 2:19-mc-00041-MTL Document 1 Filed 11/21/19 Page 9 of 10



 1
     stipulated to agreed-upon language of a Protective Order governing any “confidential”
 2
     information to be used in the Florida Litigation.
 3
            EWC therefore respectfully requests that GoDaddy be ordered to produce all
 4
     responsive documents on or before December 2, 2019 (through electronic transmission to
 5
     counsel for EWC), and to simultaneously provide EWC with a signed custodian
 6
     certification attesting to the authenticity of those business records produced.
 7
 8          Respectfully submitted this 20th day of November, 2019.
 9
                                                RUSING LOPEZ & LIZARDI, P.L.L.C.
10
11                                              /s/    Isaac S. Crum
                                                Isaac S. Crum
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    9

28
     Case 2:19-mc-00041-MTL Document 1 Filed 11/21/19 Page 10 of 10



 1                              CERTIFICATE OF SERVICE
 2
           I hereby certify that a copy of the foregoing was served this 20th day of
 3
     November, 2019, as indicated below:
 4
 5 GoDaddy:
   Via email to:
 6 compliancemgr@godaddy.com
 7 legal@godaddy.com
   hq@godaddy.com
 8
   Via Fascimile to:
 9
   GoDaddy.com LLC
10 Attention: Compliance Department
   480.624.2546
11
12 Hand-Delivered via Process Server:
   GoDaddy.com, LLC
13 Attn: Compliance Department
   14455 North Hayden Road, Suite 219
14
   Scottsdale, AZ 85260
15
   Via Regular U.S. Mail
16 GoDaddy.com, LLC
17 Attn: Compliance Department
   14455 North Hayden Road, Suite 219
18 Scottsdale, AZ 85260
19
   Boigris:
20 Via email to:
   dempsey@hddlawfirm.com (Patrick Dempsey, Esq.)
21 hirzel@hddlawfirm.com (Leon Hirzel, Esq.)
22
   Via U.S. Postal Service:
23 Hirzel Dreyfuss & Dempsey, PLLC
        Attention: Patrick Dempsey, Esq.
24
   2333 Brickell Avenue, Suite A-1
25 Miami, Florida 33129
26                                            /s/        Isaac S. Crum
27
28
                                                    10

28
